 

Exhibit 10.8

FULGENT GENETICS, INC. 2016 OMNIBUS INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You (the “Grantee”) have been granted an award of Restricted Stock Units (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Fulgent Genetics, Inc. 2016 Omnibus Incentive
Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit
Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.

 

Name of Participant:

Date of Award:

Total Number of Restricted Stock Units Awarded (the "Units"):

Vesting Commencement Date::

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

Each Award shall vest as follows: one-quarter of the shares of the Company’s
common stock subject to the Award shall vest one year after the vesting
commencement date of the Award and 1/16 of the remainder of the shares of the
Company’s common stock subject to the Award shall vest at the end of every
three-month period thereafter, subject to the Recipient’s continued service for
the Company on each such vesting date. In the event of the Grantee’s change in
status from Employee to Consultant or Director, the determination of whether
such change in status results in a termination of Continuous Service will be
determined in accordance with Section 409A of the Code.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit.

Upon the date the Grantee’s Continuous Service is terminated by the Company or a
Related Entity without Cause, excluding death or termination by the Company or a
Related Entity due to the Grantee’s Disability, the Units that would have vested
on the vesting date next following the date of such termination of Continuous
Service shall immediately become vested as of the date of such termination of
Continuous Service, and all remaining unvested Units held by the Grantee shall
be forfeited to the Company. Vesting shall cease upon the date the Grantee
terminates Continuous Service for any other reason, excluding death or
termination by the Company or a Related Entity due to the Grantee’s Disability,
and any unvested Units held by the Grantee immediately upon such termination of
the Grantee’s Continuous Service shall be forfeited to the Company.  For
purposes of this Agreement “Cause” shall have the same meaning as defined in a
then-effective written agreement between Grantee and the Company or an
Affiliate, or in the absence of such a then-effective written agreement and
definition, in the determination of the Administrator, Grantee’s:
(i) performance of any act of failure to perform any act in bad faith and to the
detriment of the Company or a Related Entity; (ii) dishonesty, intentional
misconduct or material breach of any agreement with the Company or a Related
Entity; or (iii) commission of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person.

If the Grantee’s Continuous Service terminates due to the Grantee’s death or
termination by the Company or a Related Entity due to the Grantee’s Disability,
all remaining unvested Units shall immediately become vested as of the date of
such termination of Continuous Service.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

Fulgent Genetics, Inc.,

a Delaware corporation

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL CONFER
UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE GRANTEE’S
CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

 

 

 

2

sf-3685447

--------------------------------------------------------------------------------

 

Grantee Acknowledges and Agrees:

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.  The
Grantee hereby agrees that all questions of interpretation and administration
relating to this Notice, the Plan and the Agreement shall be resolved by the
Administrator in accordance with Section 8 of the Agreement. The Grantee further
agrees to the venue selection in accordance with Section 9 of the Agreement. The
Grantee further agrees to notify the Company upon any change in his or her
residence address indicated in this Notice.

 

 

 

 

 

 

Dated:

 

 

Signed:

 

 

 

 

 

Grantee

 

3

sf-3685447

--------------------------------------------------------------------------------

 

Award Number:   

FULGENT GENETICS, INC. 2016 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Issuance of Units. Fulgent Genetics, Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total
Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”),
subject to the Notice, this Restricted Stock Unit Agreement (the “Agreement”)
and the terms and provisions of the Company’s 2016 Omnibus Incentive Plan, as
amended from time to time (the “Plan”), which is incorporated herein by
reference. Unless otherwise provided herein, the terms in this Agreement shall
have the same meaning as those defined in the Plan.

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution.

3. Conversion of Units and Issuance of Shares.

(a) General. Subject to Section 3(b), one share of Common Stock shall be
issuable for each Unit subject to the Award (the “Shares”) upon vesting.
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer the appropriate number of Shares to the Grantee. Any fractional
Unit remaining after the Award is fully vested shall be discarded and shall not
be converted into a fractional Share. Notwithstanding the foregoing, the
relevant number of Shares shall be issued no later than sixty (60) days
following the date the Unit vests.  

(b) Delay of Issuance of Shares. The Company shall delay the issuance of any
Shares under this Section 3 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares to
which the Grantee would otherwise be entitled during the six (6) month period
following the date of the Grantee’s termination of Continuous Service will be
issuable on the first business day following the expiration of such six (6)
month period.

4. Right to Shares and Dividends; Dividend Equivalents. The Grantee shall not
have any right in, to or with respect to any of the Shares (including any voting
rights or rights with respect to dividends paid on the Shares) issuable under
the Award until the Award is settled by the issuance of such Shares to the
Grantee.

5. Taxes.

(a) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with any aspect of the Award, including the
grant, vesting, assignment, release or cancellation of the Units, the delivery
of Shares, the subsequent sale of any Shares acquired upon vesting and the
receipt of any dividends or dividend equivalents. The Company does not commit
and is under no obligation to structure the Award to reduce or eliminate the
Grantee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting or issuance of Shares) that the Company determines may
result in any tax withholding obligation, whether United States federal, state,
local or non-U.S., including any social insurance, employment tax, payment on
account or other tax-related obligation (the “Tax Withholding Obligation”), the
Grantee must arrange for the satisfaction of the Tax Withholding Obligation in a
manner acceptable to the Company.

(i) By Share Withholding. If permissible under Applicable Laws, the Grantee
authorizes the Company to withhold from those Shares otherwise issuable to the
Grantee the whole number of Shares sufficient to satisfy the applicable Tax
Withholding Obligation (provided the amount withheld does not exceed the maximum
statutory tax rate for an employee in the applicable jurisdictions or such
lesser amount as is necessary to avoid adverse accounting treatment). The
Grantee acknowledges that the withheld Shares may not be sufficient to satisfy
the Grantee’s Tax Withholding Obligation. Accordingly, the Grantee agrees to pay
to the Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the withholding of Shares described above.

(ii) By Sale of Shares. If permissible under Applicable Laws and approved by the
Administrator, the Grantee may direct a brokerage firm determined acceptable to
the Company for such purpose to sell on the Grantee’s behalf a whole number of
Shares from those Shares issuable to the Grantee as the Company determines to be
appropriate to generate cash proceeds

4

sf-3685447

--------------------------------------------------------------------------------

 

sufficient to satisfy the applicable Tax Withholding Obligation. Such Shares
will be sold on the day such Tax Withholding Obligation arises (e.g., the
issuance date) or as soon thereafter as practicable. The Grantee will be
responsible for all broker’s fees and other costs of sale, and the Grantee
agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. To the extent the proceeds of
such sale exceed the Grantee’s Tax Withholding Obligation, the Company agrees to
pay such excess in cash to the Grantee. The Grantee acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy the Grantee’s Tax Withholding Obligation. Accordingly, the Grantee
agrees to pay to the Company or any Related Entity as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Withholding Obligation that is not satisfied by the sale of Shares described
above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of business days as determined by the
Administrator) before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator.

Notwithstanding the foregoing, the Company or a Related Entity also may satisfy
any Tax Withholding Obligation by offsetting any amounts (including, but not
limited to, salary, bonus and severance payments) payable to the Grantee by the
Company and/or a Related Entity. Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Grantee agrees to pay the Company
the amount of such deficiency in cash within five (5) days after receiving a
written demand from the Company to do so, whether or not the Grantee is an
employee of the Company at that time.

6. Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be amended or modified adversely to the Grantee’s interest
except by means of a writing signed by the Company and the Grantee. Nothing in
the Notice, the Plan and this Agreement (except as expressly provided therein)
is intended to confer any rights or remedies on any persons other than the
parties.  These agreements are to be construed in accordance with and governed
by the internal laws of the State of Delaware without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties. Should any provision of the Notice or this Agreement
be determined to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.

7. Construction. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the Award for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

8. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

9. Venue and Jurisdiction. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for Delaware
(or should such court lack jurisdiction to hear such action, suit or proceeding,
in a Delaware state court) and that the parties shall submit to the jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. If any one or more provisions of
this Section 9 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

5

sf-3685447

--------------------------------------------------------------------------------

 

11. Amendment and Delay to Meet the Requirements of Section 409A. The Grantee
acknowledges that the Company, in the exercise of its sole discretion and
without the consent of the Grantee, may amend or modify this Agreement in any
manner and delay the issuance of any Shares issuable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Treasury regulations or guidance from the Internal
Revenue Service as the Company deems appropriate or advisable. Notwithstanding
anything in this Agreement or the Plan to the contrary, to the extent the Award
is determined to be subject to Section 409A of the Code and Shares will be
issued pursuant to the Award on account of such a  Change in Control, a Change
in Control shall be deemed not to have occurred for purposes of this Award
unless such Change in Control also constitutes a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company, as those terms are used in Section 409A of
the Code. In addition, the Company makes no representation that the Award will
comply with Section 409A of the Code and makes no undertaking to prevent Section
409A of the Code from applying to the Award or to mitigate its effects on any
deferrals or payments made in respect of the Units. The Grantee is encouraged to
consult a tax adviser regarding the potential impact of Section 409A of the
Code.

END OF AGREEMENT

6

sf-3685447